Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered September 9, 1992, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the first degree, and sentencing him, as a second felony offender, to a term of 6 years to life, unanimously modified, on the law and as a matter of discretion in the interest of justice, to the extent of reducing defendant’s conviction to criminal possession of a controlled substance in the second degree, and otherwise affirmed.
The defendant correctly contends, and the People concede, that his conviction should be modified to reflect the parties’ intent in the plea agreement that the defendant plead to an A-II felony (People v Rayne, 191 AD2d 273, lv denied 81 NY2d 1018). Concur—Sullivan, J. P., Carro, Rosenberger, Williams and Tom, JJ.